


Paulo Diniz
Rua Visconde de Nacar 150/2nd floor
05685-010 Sao Paulo, SP, Brazil


February 11, 2011


Re: Offer of Employment with Amyris Brasil.


Dear Paulo:


On behalf of Amyris, Inc. ("Amyris US"), I am delighted to offer to you
employment with Amyris, Brasil ("Amyris Brasil"). If you accept this offer and
satisfy the conditions of acceptance set forth herein, your employment with
Amyris Brasil will commence on March 1, 2011 or a mutually agreeable date, under
the following terms:


1. Position
You will be employed full-time as Chief Executive Officer, Amyris Brasil
reporting to me, Chief
Executive Officer, Amyris US.


2. Salary
Your base salary will be USD$ 400,000.00 per year (USD$ 33,333.33 per month)
payable in accordance with Amyris Brasil's regular payroll schedule. Your salary
will be subject to adjustment from time to time pursuant to Amyris Brasil's
employee compensation policies then in effect.


3. Bonus
You will be eligible for a performance based bonus. Subject to the approval of
the Board, your annual bonus target will be a total of USD$ 200,000.00. Such
bonus will be payable provided that (i) you achieve certain mutually agreed
performance objectives which shall be established during the first month of your
employment with Amyris Brasil, (ii) you are still employed by Amyris Brasil at
year-end and when the bonus is paid out. Such bonus shall be paid no later than
March 15 of the year following the year in which the bonus is earned. For the
calendar year 2011, the full bonus will be paid to you no later than March 15,
2012.


4. Signing Bonus
You will also receive a one-time signing bonus in the amount of USD$ 100,000.00.
This entire amount will be repayable by you to Amyris Brasil in full in the
event you voluntarily terminate your employment prior to the completion of one
(1) year of service with Amyris Brasil.






--------------------------------------------------------------------------------




5. Equity
Amyris US will recommend to its Board of Directors that you be granted an option
to purchase 250,000 shares of common stock of Amyris US at the fair market value
of the common stock on the date of Board approval. Such shares would vest as
follows: (i) twenty percent (20%) upon completion of your twelfth (12th) month
of employment, and (ii) the balance in a series of forty-eight (48) equal
monthly installments upon completion of each additional month of employment with
Amyris Brasil thereafter. Any option(s) granted to you will be subject to the
then-current terms and conditions of Amyris US's employee stock option plan and
agreement.


In addition, you will receive 40,000 Restricted Share Units (RSUs) of Amyris US
stock. Such shares would vest with the same schedule as your option grant
mentioned above. Any RSUs granted to you will be subject to the then-current
terms and conditions of Amyris US employee stock plan and agreement.


6. Benefits
You will be eligible to participate in the employee benefits and benefit plans
that are available to full-time employees of Amyris Brasil. In addition, you
will receive the following benefits:


•
Car: Amyris Brasil will acquire your current vehicle at a predetermined fair
market value

•
Car Fuel: Provided by Amyris Brasil under standard plan to Amyris Brasil
executives

•
Medical Plan: Standard plan provided to Amyris Brasil executives

•
Dental Care Program: Standard plan provided to Amyris Brasil executives

•
Pharmacy and Drugstore: Standard plan provided to Amyris Brasil executives

•
Life Insurance: Standard plan provided to Amyris Brasil executives

•
Cellular Phone: Standard plan provided to Amyris Brasil executives.



7. Termination of Employment
If you resign your employment with Amyris Brasil or if Amyris Brasil terminates
your employment for Cause (as defined below) at any time, you will receive your
base salary as well as any accrued but unused vacation (if applicable) earned
through the effective resignation or termination date and no additional
compensation. If Amyris Brasil terminates your employment for any reason other
than Cause, it will give you written notice of termination, any base salary and
accrued but unused vacation that is earned through the effective termination
date and, conditioned on your (i) signing and not revoking a release of any and
all claims, in a form prescribed by Amyris Brasil, and (ii) returning to Amyris
Brasil all of its property and confidential information that is in your
possession, you will receive the following:


(A) Continuation of your base salary for twelve (12) months beyond the effective
termination date, payable in accordance with the regular payroll practices of
Amyris Brasil, provided that these payments will be terminated as of the date
you commence employment with another employer or engage or participate in any
consulting or advisory arrangement or any other arrangement that involves any
form of remuneration, including remuneration for services performed by you as an
officer, director, employee, representative or agent of, or in any other
capacity for, any other person or entity (each, an "Engagement");




--------------------------------------------------------------------------------




(B) If you elect to continue your health insurance coverage following the
termination of your employment, then Amyris Brasil shall pay your monthly
premium until the earlier of (x) twelve (12) months following the effective
termination date, or (y) the date upon which you commence employment with an
entity other than Amyris Brasil or any other Engagement; and


(C) If your employment is terminated by Amyris Brasil for any reason other than
for Cause within your first year of employment, a portion of your option granted
under Section 5 above will vest as follows: the number of shares that shall vest
shall be equal to the number obtained by multiplying the number of shares of
common stock subject to the option granted pursuant to Section 5 by a fraction,
the numerator of which shall be the number of complete months you have been
employed by Amyris Brasil up to the date of termination and the denominator of
which shall be 60.


You will notify Amyris Brasil in writing within five (5) days of your receipt of
an offer of employment with any entity other than Amyris Brasil or Amyris US or
for any other type of Engagement, and will accordingly identify the date upon
which you will commence such employment or Engagement in such writing. These
salary and benefits continuance benefits are intended to be provided to you as
you actively seek future employment or another Engagement, and therefore, as
noted, will cease once you have secured such employment or Engagement.1 


For all purposes under this Agreement, a termination for "Cause" shall mean a
determination that your employment be terminated for any of the following
reasons: (i) failure or refusal to comply in any material respect with lawful
policies, standards or regulations of Amyris Brasil, (ii) a violation of a
federal or state law or regulation applicable to the business of Amyris Brasil,
(iii) conviction or plea of no contest to a felony or to a misdemeanor involving
moral turpitude under the laws of the Brazil, the United Sates or any State,
(iv) fraud or misappropriation of property belonging to Amyris Brasil or its
affiliates, (v) non-performance, non-compliance or interference with any third
party's performance of the terms of any confidentiality, invention assignment or
proprietary information agreement with Amyris Brasil or with a former employer,
(vi) your failure to satisfactorily perform your duties as assigned from time to
time by Amyris Brasil after having received written notice of such failure and
at least thirty (30) days to cure such failure, or (vii) your misconduct or
gross negligence in connection with the performance of your duties.


8. Change of Control
If, during your employment with Amyris Brasil, there is a Change of Control
event (as defined below), and Amyris Brasil terminates your employment without
Cause or you are Constructively Terminated (as defined below) within six (6)
months of that event, then you will be eligible to receive the benefits provided
in Section 7, as well as immediate accelerated vesting of fifty percent (50%) of
any of the unvested shares under your outstanding options as of the date of
termination, conditioned on your complying with the requirements of Section 7
above.


"Change of Control" shall mean (i) a merger, reorganization, consolidation or
other transaction


____________________________________


1 Depending on the size of the option grant and the value of the shares at
termination, the severance payments may become subject to IRC Section 280G.








--------------------------------------------------------------------------------




(or series of related transactions of such nature) pursuant to which more than
fifty percent (50%) of the voting power of all outstanding equity securities of
Amyris US is transferred by the holders of Amyris US's outstanding shares
(excluding a reincorporation to effect a change in domicile), (ii) a sale of all
or substantially all of the assets of Amyris US, or (iii) any other transaction
or series of related transactions, in which Amyris US's stockholders immediately
prior to such transaction or transactions own immediately after such transaction
less than fifty (50%) of the voting equity securities of the surviving
corporation or its parent.


"Constructive Termination" shall mean a resignation of your employment within
thirty (30) days of the occurrence of any of the following events which occurs
within six (6) months following a Change of Control: (i) a material reduction in
your responsibilities, (ii) a material reduction in your base salary, unless
such reduction in your base salary is comparable in percentage to, and is part
of, a reduction in the base salary of all or substantially all executive
officers of Amyris Brasil, or (iii) a relocation of your principal office to a
location more than fifty (50) miles from the location of your principal office
immediately preceding a Change of Control.


9. Amyris Brasil's Policies
As an employee of Amyris Brasil, you will be subject to, and expected to comply
with its policies and procedures, personnel and otherwise, as such policies are
developed and communicated to you.


10. "At-Will" Employment
Employment with Amyris Brasil is "at-will". This means that it is not for any
specified period of time and can be terminated by you or by Amyris Brasil at any
time, with or without advance notice, and for any or no particular reason or
cause. It also means that your job duties, title and responsibility and
reporting level, compensation and benefits, as well as Amyris Brasil's personnel
policies and procedures, may be changed at any time in the sole discretion of
Amyris Brasil. However, the "at-will" nature of your employment shall remain
unchanged during your tenure as an employee of Amyris Brasil and may not be
changed, except in an express writing signed by you and by Amyris US's Chief
Executive Officer.


11. Full-Time Service to Amyris Brasil
Amyris Brasil requires that, as a full-time employee, you devote your full
business time, attention, skills and efforts to the tasks and duties of your
position as assigned by Amyris Brasil. If you wish to request consent to provide
services (for any or no form of compensation) to any other person or business
entity while employed by Amyris Brasil, you must first receive permission from
the Chief Executive Officer of Amyris US.


12. Conditions of Offer
In order to accept this offer, and for your acceptance to be effective, you must
satisfy the following conditions:


•
You must provide satisfactory documentary proof of your identity and right to
work in Brazil on your first day of employment.



•
You must agree in writing to the terms of the enclosed Proprietary Information
and Inventions Agreement ("PIIA") without modification.







--------------------------------------------------------------------------------




By signing and accepting this offer, you represent and warrant that: (i) you are
not subject to any pre-existing contractual or other legal obligation with any
person or entity that may be an impediment to your employment with, or your
providing services to, Amyris Brasil as its employee; and (ii) you have not and
shall not bring onto Amyris Brasil's premises, or use in the course of your
employment with Amyris Brasil, any confidential or proprietary information of
another person or entity to whom you previously provided services.


13. Entire Agreement
Provided that the conditions of this offer and your acceptance are satisfied,
this letter together with the enclosed PIIA and Arbitration Agreement
(collectively, the "Offer Documents") shall constitute the full and complete
agreement between you and Amyris Brasil regarding the terms and conditions of
your employment. The Offer Documents cancel, supersede and replace any and all
prior negotiations, representations or agreements, written and oral, between you
and Amyris Brasil or any representative or agent of Amyris Brasil regarding any
aspect of your employment. Any change to the terms of your employment with
Amyris Brasil, as set forth in this letter, must be in an individualized writing
to you, signed by the Chief Executive Officer of Amyris US to be effective.


Please confirm your acceptance of this offer by signing and returning the
enclosed copy of this letter as well as the PIIA and Arbitration Agreement to me
by February 25, 2011. If not accepted by you as of that date, this offer will
expire. We look forward to having you join Amyris Brasil. If you have any
questions, please do not hesitate to contact me at (510) 740-7440.


Sincerely,


/s/ John G. Melo    
John G. Melo
Chief Executive Officer
Amyris US




I HAVE READ AND ACCEPT THIS EMPLOYMENT OFFER:


/s/ Paulo Diniz                    February 16, 2011    
Paulo Diniz                    Date




